IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0170-05, 0295-05


Ex parte CHANCE RENE SMALLEY and 
INGRID HELGESEN, Appellants





ON APPELLANT'S PETITIONS FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

 WOOD COUNTY



 PER CURIAM.  MEYERS, J., not participating.



	Appellants filed pretrial applications for writs of habeas corpus.  These applications were
denied by the trial court, and the cases were appealed.  The Court of Appeals affirmed, and
appellants petitioned for discretionary review.  We consolidated these cases for submission.  The
parties have now filed a joint motion to dismiss on the ground that the underlying prosecutions have
been dismissed.  We grant the motion.  The petitions are dismissed.
Date delivered: September 28, 2005
Publish